THE STATE OF SOUTH CAROLINA 

                  In The Supreme Court 


   The State, Respondent,

   v.

   Nathaniel Witherspoon, Petitioner.

   Appellate Case No. 2016-000306



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



             Appeal From Charleston County 

   The Honorable Deadra L. Jefferson, Circuit Court Judge, 



                       Opinion No. 27675 

        Submitted October 4, 2016 – Filed November 2, 2016 



                           REVERSED


   Chief Appellate Defender Robert Michael Dudek, of
   Columbia, for Petitioner.

   Attorney General Alan McCrory Wilson and Assistant
   Attorney General Mark Reynolds Farthing, both of
   Columbia; and Solicitor Scarlett Anne Wilson, of
   Charleston, for Respondent.
PER CURIAM: Petitioner seeks a writ of certiorari to review the Court of
Appeals' opinion in State v. Witherspoon, Op. No. 2015-UP-556 (S.C. Ct. App.
filed Dec. 16, 2015). We grant the petition, dispense with further briefing, and
reverse the Court of Appeals' decision.

      At petitioner's trial for first-degree criminal sexual conduct (CSC) and first-
degree burglary, the trial judge instructed the jury on section 16-3-657 of the South
Carolina Code, which provides that testimony of the victim need not be
corroborated in prosecutions for CSC.1 Defense counsel objected to the charge as
an improper comment on the facts, but was overruled. Petitioner was convicted of
both charges and sentenced to eighteen years' imprisonment for each conviction, to
be served concurrently. The Court of Appeals affirmed.

       After the Court of Appeals issued its opinion in Witherspoon, this Court
held, in State v. Stukes, 416 S.C. 493, 787 S.E.2d 480 (2016), that a jury charge
including the language of section 16-3-657 was confusing and an unconstitutional
comment on the facts. 2 This Court explained that, "[b]y addressing the veracity of
a victim's testimony in its instructions, the trial court emphasizes the weight of that
evidence in the eyes of the jury." Id. The opinion explicitly overruled precedent
condoning the use of section 16-3-657 as a jury charge, and provided that the
ruling would be effective for all cases pending on direct appeal. Id.

      Moreover, given the centrality of the issue of credibility in this case, and the
absence of other overwhelming evidence of petitioner's guilt, we find the erroneous
charge instructing the jury that the victim's testimony need not be corroborated was
prejudicial.

REVERSED.

PLEICONES, C.J., BEATTY, KITTREDGE and HEARN, JJ., concur. FEW,
J., not participating.



1
    S.C. Code Ann. § 16-3-657 (2015).
2
  See S.C. Const. art. V, § 21 ("Judges shall not charge juries in respect to matters of fact, but
shall declare the law."); State v. Jackson, 297 S.C. 523, 526, 377 S.E.2d 570, 572 (1989) ("Under
South Carolina law, it is a general rule that a trial judge should refrain from all comment which
tends to indicate to the jury his opinion on the credibility of the witnesses, the weight of the
evidence, or the guilt of the accused.").